Herlihy, J. (dissenting).
I dissent and vote to affirm. From a reading of the decision of Special Term and the resultant order, it is apparent that the issue of the “ readiness rule ” was not argued before or decided by that court and the affidavits of the appellant, as contained in the record before this court, set forth facts which show that both before and after the entry of the order of Special Term, there existed circumstances which were special, unusual and extraordinary and which justify our exculpation of the plaintiff from failure to move to vacate the note of issue, which contained the statement of readiness, and it further appears the interests of justice will be best served by allowing the examination as ordered by the Special Term, subject to the designation of a new date.
The decisions cited by the majority are not pertinent or controlling as in each of those cases the “ readiness rule ” formed the basis for the determination of the motion by Special Term.
That the “ readiness rule ” should be strictly enforced is academic but not under circumstances such as revealed in this record.
Bergan, P. J., Gibson, Reynolds and Taylor, JJ., concur in Per Curiam opinion; Herlihy, J., dissents in a memorandum.
Order reversed on the law and the facts and in the exercise of discretion; defendant’s motion to vacate granted and plaintiff’s cross motion denied, with $10 costs.